 



Exhibit 10.1
FORM OF
STOCK APPRECIATION RIGHTS AGREEMENT
THIS STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of
this ___day of ______, 20___(the “Effective Date”), by and between LNB Bancorp,
Inc., an Ohio corporation (the “Company”), and ____________ (the “Grantee”).
WITNESSETH:
     WHEREAS, the Company maintains the LNB Bancorp, Inc. Stock Appreciation
Rights Plan (the “Plan”); and
     WHEREAS, a Committee designated by the Board of Directors (the “Committee”)
administers the Plan; and
     WHEREAS, the Committee desires to provide the Grantee with Stock
Appreciation Rights under the Plan upon the terms and conditions set forth in
this Agreement.
     NOW, THEREFORE, the Company and the Grantee agree as follows:
     1. Definitions. Unless otherwise specified in this Agreement, capitalized
terms shall have the meanings attributed to them under the Plan.
     2. Grant of Stock Appreciation Rights. As of the Effective Date, the
Company grants to the Grantee ______ Stock Appreciation Rights (“SARs”). Each
SAR is a unit of value measured by reference to any increase in the Fair Market
Value of one common share, $1.00 par value per share, of the Company (“Common
Share”) over $______, which is the closing price of a Common Share (as reported
on The Nasdaq Stock Market) on the Effective Date.
     3. Exercise Dates. Except as provided in Sections 4 and 5, no SARs are
exercisable until the first anniversary of the Effective Date. Provided that the
Grantee continues to be an employee of the Company until the dates set forth
below, the Grantee will be entitled to exercise the SARs in accordance with the
following schedule:

 



--------------------------------------------------------------------------------



 



              Percentage of SARs Which   Date as of Which SARs May Be Exercised
  May Be Exercised  
 
       
On and after the first anniversary of Effective Date
    33 1/3%  
 
       
On and after the second anniversary of Effective Date
    66 2/3%  
 
       
On and after the third anniversary of Effective Date
    100%  

So long as the Grantee shall continue to be an employee of the Company or an
Affiliate controlled by the Company, the Grantee shall not be considered to have
experienced a break in continuous employment because of: (a) any temporary leave
of absence which is described under Article 6 of the Plan; or (b) any change of
duties or position (including transfer to or from an Affiliate controlled by the
Company).
     4. Termination of Employment.
     (a) Forfeiture and Exercisability. If the Grantee’s employment with the
Company or any Affiliate controlled by the Company has terminated for any
reason, as determined in the sole and exclusive discretion of the Committee, the
Grantee will forfeit all SARs that have not become exercisable as of such date,
provided, however, that upon written request, the Committee in its sole and
exclusive discretion may determine (but shall not be under any obligation to
determine) that additional SARs may become exercisable.
     (b) Death. If the Grantee dies while an employee or within thirty days
after the Grantee’s having ceased to be an employee by reason of discharge
without Cause (as defined below), the Grantee’s beneficiary or beneficiaries
shall have the right (notwithstanding the provisions of Section 3) to exercise
any SARs that are exercisable at the time of death or cessation of employment.
Such exercise rights shall terminate upon the earlier of (i) the date which is
one year after the date of the Grantee’s death or cessation of employment, as
such date is determined in the sole discretion of the Committee, and (ii) the
last day of the term of this Agreement.
     (c) Disability or Termination Without Cause. If the Grantee’s employment is
terminated by the Company due to the Grantee’s Disability or if the Grantee’s
employment is terminated by the Company without Cause, the Grantee shall have
the right (notwithstanding the provisions of Section 3) to exercise any SARs
that are exercisable at the time of termination of employment. Such exercise
rights shall terminate upon the earlier of (i) the date which is ninety days
after the date of the Grantee’s termination of employment, as such date is
determined in the sole discretion of

 



--------------------------------------------------------------------------------



 



the Committee, and (ii) the last day of the term of this Agreement. For purposes
of this Agreement, “Disability” shall mean that the Grantee’s employment
terminates as a result of a disability condition which entitles the Grantee to
disability benefits under the program of long-term disability benefits
maintained by the Company. For purposes of this Agreement, “Cause” shall mean
any of the following: (1) the Grantee’s commission of any act constituting a
felony or a crime involving moral turpitude; (2) breach by the Grantee of any
non-competition, non-solicitation or confidentiality obligation to the Company;
(3) any act of the Grantee involving embezzlement or fraud against the Company
or any Affiliate; or (4) any act of the Grantee involving operational wrongdoing
relating to the Company or any Affiliate. Whether “Cause” exists shall be
determined by the Committee in its sole and exclusive discretion.
     (d) Reasons other than Death, Disability or Termination Without Cause. If
the Grantee’s employment terminates for any reason other than death, termination
by the Company for Disability or termination by the Company without Cause, the
Grantee shall not have the right to exercise any SARs after termination of
employment, regardless of whether such SARs are exercisable at the time of
termination of employment.
     5. Change in Control. If a Change in Control has occurred, the Grantee
shall have the immediate right, notwithstanding the provisions of Section 3, to
exercise all of the SARs. Notwithstanding such right of the Grantee, the
Committee retains and shall have the right in its sole and exclusive discretion
to take any or all other actions described in Section 7.2 of the Plan in the
event of a Change in Control. Among other matters, and without limiting the
Committee’s rights, in the event of a Change in Control, the Committee may
require that the Grantee exercise the SARs within a prescribed period shorter
than the term of this Agreement or otherwise completely forfeit the SARs.
     6. Exercise of SARs. The SARs may be exercised by delivery to the Company,
under Section 12(f), of a completed notice of exercise of SARs (obtainable from
the Company) setting forth the number of SARs being exercised.
     7. Distributions.
     (a) Definitions.
     i. Exercise Date. The “Exercise Date” is the date that the Company accepts
delivery of a properly completed notice of exercise of SARs.
     ii. Exercise Price. The “Exercise Price” is the closing price of a share of
Common Stock (as reported on The Nasdaq Stock Market) on the Effective Date,
which is set forth in Section 2.
     (b) Distribution Value. Except as may otherwise be provided in Section 8 of
this Agreement, upon exercise of SARs, the Grantee will be entitled to a
distribution in cash equal to the product of i. and ii., where:

 



--------------------------------------------------------------------------------



 



     i. equals the number of SARs being exercised; and
     ii. equals the excess of the Fair Market Value of a Common Share on the
Exercise Date over the Exercise Price.
     (c) Procedures. Except as the Committee may otherwise direct in its sole
and exclusive discretion, the Company will distribute to the Grantee, as soon as
practicable after the Exercise Date, cash in an amount equal to the distribution
value described above.
     8. Satisfaction of Projected Tax Liabilities. The Company will withhold
from any payment or distribution under this Agreement cash in an amount equal to
the amount which the Company determines is necessary to satisfy the obligation
of the Company to withhold federal, state and local income taxes or other
amounts incurred by reason of the grant or exercise of an SAR or its
disposition. Alternatively, the Company may require the holder to pay to the
Company such amounts, in cash, promptly upon demand.
     9. Designation of Beneficiary. By properly executing a beneficiary
designation form provided for such purpose by the Company and delivering such
form to the Company’s Director of Human Resources at the Company’s headquarters
address, the Grantee may designate an individual or individuals as his or her
beneficiary or beneficiaries under the Plan. In the event that the Grantee fails
to properly designate a beneficiary, his or her interests under the Plan will
pass to the person or persons in the first of the following classes in which
there are any survivors: (i) spouse at the time of death; (ii) issue, per
stirpes; (iii) parents; and (iv) the executor or administrator of estate. Except
as the Committee may determine in its sole and exclusive discretion, a properly
completed beneficiary designation form shall be deemed to revoke all prior
designations upon its receipt and approval by the Company.
     10. Non-Transferability. The SARs may not be sold, transferred or otherwise
disposed of except in accordance with Article 8 of the Plan.
     11. Termination of Agreement. This Agreement will terminate on the earliest
of: (1) the date Grantee’s employment with the Company or an Affiliate
controlled by the Company terminates and no SAR is then exercisable hereunder;
(2) the date immediately preceding the tenth anniversary of the date of this
Agreement; or (3) such other date as may be designated by the Committee in
accordance with the Plan. Any terms or conditions of this Agreement that the
Company determines are necessary to effectuate its purposes will survive the
termination of this Agreement.
     12. Miscellaneous Provisions.

  a.   Successors in Interest. This Agreement will bind and inure to the benefit
of the Company and the Grantee, and their respective successors, assigns and
legal representatives.

 



--------------------------------------------------------------------------------



 



  b.   Entire Agreement, Plan Controls. This Agreement, together with the Plan,
constitutes the entire agreement between the Grantee and the Company with
respect to the subject matter hereof, and may not be modified, amended, renewed
or terminated, nor may any term, condition or breach of any term or condition be
waived, except pursuant to the terms of the Plan or by a writing signed by the
person or persons sought to be bound by such modification, amendment, renewal,
termination or waiver. Any waiver of any term, condition or breach thereof will
not be a waiver of any other term or condition or of the same term or condition
for the future, or of any subsequent breach. In the case of any conflict between
the Plan and this Agreement, the Plan shall control.

  c.   No Employment Right Created. Nothing in this Agreement will be construed
to confer upon the Grantee the right to continue in the employment or service of
the Company or any Affiliate, or to be employed or serve in any particular
position therewith, or affect any right which the Company or any Affiliate may
have to terminate the Grantee’s employment or service with or without cause.

  d.   Severability. In the event of the invalidity of any part or provision of
this Agreement, such invalidity will not affect the enforceability of any other
part or provision of this Agreement.

  e.   Section Headings. The section headings of this Agreement are for
convenience and reference only and are not intended to define, extend or limit
the contents of the sections.

  f.   Notices. All elections, notices and correspondence relating to the Plan
must be in writing and, if directed to the Company, directed to the Director of
Human Resources of the Company at the Company’s headquarters address.

  g.   Savings Clause. Notwithstanding anything in this Agreement to the
contrary, the Company shall have no obligation under this Agreement to make any
payment unless such payment is, without further action by the Company, in
compliance with all applicable federal and state laws and regulations, including
without limitation the Code and federal and state securities laws.

  h.   Governing Law. Except as may otherwise be provided in the Plan, this
Agreement will be governed by, construed and enforced in accordance with the
laws of the State of Ohio, without giving effect to its principles of conflict
of laws.

  i.   Internal Revenue Code Section 409A. Notwithstanding anything in this
Agreement to the contrary, the SARs are intended to meet any applicable

 



--------------------------------------------------------------------------------



 



      requirements for exclusion from coverage under Section 409A of the Code.
This Agreement shall be construed and administered in accordance with
Section 409A of the Code, Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Without limiting the foregoing, unless and until different requirements for
exclusion from coverage under Section 409A of the Code become available or
effective: (1) except as provided under Section 5.2(c) of the Plan, the Exercise
Price may never be less than the Fair Market Value of the underlying Common
Shares on the Effective Date (and Fair Market Value shall be determined in a
manner consistent with any applicable requirements for exclusion from coverage);
and (2) in no event shall the Grantee be permitted to defer compensation
relating to the SARs (except for the inherent deferral of recognition of income
until the exercise of the SARs) under the Plan or otherwise. Furthermore, in the
event that the requirements for exclusion from coverage under Section 409A are
liberalized, or different features are made available contingent upon compliance
with certain requirements, the Committee may, in its sole and absolute
discretion, amend this Agreement in a manner consistent with those liberalized
requirements or to permit the Company, the Grantee or both to take advantage of
those different features. In the event that the Committee determines that any
amounts payable hereunder will be taxable to the Grantee under Section 409A of
the Code and related Department of Treasury guidance prior to payment to the
Grantee of such amount, the Company may (a) adopt such amendments to the Plan
and this Agreement and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and this Agreement and/or (b) take such other actions as the Committee
determines necessary or appropriate to comply with the requirements of
Section 409A of the Code.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Grantee has executed this
Agreement, each as of the Effective Date.

            Grantee   LNB BANCORP, INC.
 
       
 
             
Print Name:
  By:    
 
       
 
  Its:    
 
       

 